Title: Thomas Jefferson to Richard Claiborne, 10 May 1818
From: Jefferson, Thomas
To: Claiborne, Richard


          
            Dear Sir
            Monticello
May 10. 18.
          
          Were I twenty years younger your favor  not recieved till Oct. 16. should not have  long unacknoleged. but the torpor of age is on me,  writing is particularly slow and irksome. this obliges me to brevity. I remember well your duck foot paddle and am pleased to learn that you expect to make it a means of defence; altho I hope there will be no occasion for it in your time or mine. one war is enough for one man’s life; but you & I have seen two: surely there is not a third in reserve for us: but that if there is I hope that your combination of steam with the foot of the Duck and thorns of the porcupine will be an useful annoyance. with assurances of my continued friendship I pray you to accept those also  of my great respect.
          Th: Jefferson
        